DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention.
Response to Arguments
Applicant’s amendment filed 16 June 2021 has overcome the objection to the specification and claims and rejections under 35 U.S.C. 112.  Accordingly, overcome the objection to the specification and claims and rejections under 35 U.S.C. 112 have been withdrawn.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a first forming section that is inserted into the neck portion from the bottom of the can body and wherein the inner tool further comprises a holding member that is situated coaxially with the can body to contact an inner surface of the can body, and the holding member is attached to the inner tool while being allowed to move in a radial direction together with the can body in combination with the rest of the claimed limitations set forth in the independent claim. Searching by the Examiner yielded prior art as cited below:
Pass discloses wherein the inner tool further comprises a holding member that is situated coaxially with the can body to contact an inner surface of the can body, and the holding member is attached to the inner tool while being allowed to move in a radial direction together with the can body.  However, Pass fails to disclose wherein the first forming section which sandwiches the neck portion is inserted into the neck portion from the bottom of the can body. Further, doing so would not be obvious since this would require reconstructing the tool. Also cited, Kannegiesser (U.S. 4,308,737); Gombas (U.S. 4,272,977); Maiorino (U.S. 3,874,209); and Walter (U.S. 1,705,843) disclose alternate arrangements for forming can ends including holding members which move radially. However, none of the additional references cited above teach or disclose the combination of a first forming section that is inserted into the neck portion from the bottom of the can body and wherein the inner tool further comprises a holding member that is situated coaxially with the can body to contact an inner surface of the can body, and the holding member is attached to the inner tool while being allowed to move in a radial direction together with the can body.
Pass alone, or in combination with any other prior art, does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799